DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 8, 11, 12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2014/0029502) in view of He et al. (US 2015/0113580) in view of Vare et al. (US 2013/121229).

Regarding claim 2, Hong teaches a reception apparatus, comprising:
a tuner configured to receive a digital broadcast signal based on an Internet Protocol (IP) transmission system; and 
(In Hong ¶0860 a receiver tunes to receive an IP type broadcast signal.)

one or more processors configured to: 
receive a user selection for a service corresponding to the service configuration information, 
(In Hong ¶0753 the receiver acquires an identifier of a service, which is selected by the user.)


(In Hong ¶0860 the receiver tunes to receive an IP type broadcast signal. In order to receive a service desired by the user, the receiver requires information on the service included in the transmission frame, which is being transmitted through the respective channel. In Hong ¶0841, when transmitting a broadcast signal of a IP format, the present invention corresponds to a signaling method for recovering a transport stream by acquiring a service IP address and information on a component type and information on a component address, which are included in a PLP. In ¶0246, when the component type corresponds to IP service information, where the corresponding IP service information includes ESG information, bootstrap information, and provider information. In ¶0171 IP service information includes an NIT, which signals network information. Where in ¶0735 the L2 signaling information may include NIT.) 

acquire, based on the signaling information, at least one of a broadcast component transmitted via the digital broadcast signal or a communication component transmitted via a communication other than the digital broadcast signal, and output the at least one of the broadcast component or the communication component.
(In Hong ¶0007 the invention provides a broadcasting signal transmitting apparatus, a broadcasting signal receiving apparatus, and a method for transmitting/receiving a broadcasting signal using the same that can signal signaling information required for servicing a broadcasting signal.)

Hong does not explicitly teach the user selection being performed using a remote controller.

However, He teaches the user selection being performed using a remote controller,
(In He ¶0124 the user selects the service through the remote control, and in this case, the user sends, through the remote control.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Hong and He, so that the acquired services of Hong are explicitly selected using a 

The applied art does not teach acquiring service configuration information transmitted via the digital broadcast signal, the service configuration information including the bootstrap information including IP address information and port information about signaling information transmitted via the digital broadcast signal.

However, Vare teaches acquiring service configuration information transmitted via the digital broadcast signal, the service configuration information including the bootstrap information including IP address information and port information about signaling information transmitted via the digital broadcast signal.
(In Vare ¶0060 discloses signaling information for a digital broadcast system. ¶0135 the signaling information may be extracted from the PLP, where the IP address and port of the signaling information may be provided within dedicated bootstrap information.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Vare so that the process of Hong’s transmitting/receiving a broadcasting signals can further include the dedicated bootstrap information of Vare. This modification facilitates a network for initiating handover procedures for continuing to receive services or programs, as taught by Vare ¶0002, indicating an enhanced user experience.

Regarding claim 8, it contains the limitations of claim 2, and is analyzed as previously discussed with respect to claim 2 above.

Regarding claim 5, the applied combination teaches the reception apparatus according to claim 2, wherein the one or more processors are configured to acquire the broadcast component based on the signaling information transmitted via the digital broadcast signal.


Regarding claim 11, it contains the limitations of claim 5, and is analyzed as previously discussed with respect to claim 5 above. 

Regarding claim 6, the applied combination teaches teaches the reception apparatus according to claim 2, wherein the one or more processors are configured to acquire the communication component based on the signaling information transmitted via the communication other than the digital broadcast signal.
(In Hong ¶0843 using the received bootstrap information, the receiver may receiver service guide information, such as ESG (Electronic Service Guide)/BCG (Broadcast Contents Guide). The service guide information or broadcast contents guide information may be transmitted through an interactive channel and may be received through an IP stream, which is included in a specific PLP.)

Regarding claim 12, it contains the limitations of claim 6, and is analyzed as previously discussed with respect to claim 6 above.

Regarding claim 14, the applied combination teaches the reception apparatus of claim 2, wherein the service configuration information includes communication delivery information corresponding to the signaling information, the communication delivery information including information which indicates communication delivery of the signaling information.
(In Hong ¶0841, when transmitting a broadcast signal of a IP format, the present invention corresponds to a signaling method for recovering a transport stream by acquiring a service IP address and information on a component type and information on a component address, which are included in a PLP. In ¶0246, when the component type corresponds to IP service information, where the corresponding IP service information includes ESG information, bootstrap information, and provider information. In ¶0219 the ESG information may include IP 

Regarding claim 15, the applied combination teaches the reception method according to claim 8, wherein the service configuration information includes communication deli very information corresponding to the signaling information, the communication delivery information including information which indicates communication delivery of the signaling information.
(In Hong ¶0841, when transmitting a broadcast signal of a IP format, the present invention corresponds to a signaling method for recovering a transport stream by acquiring a service IP address and information on a component type and information on a component address, which are included in a PLP. In ¶0246, when the component type corresponds to IP service information, where the corresponding IP service information includes ESG information, bootstrap information, and provider information. In ¶0219 the ESG information may include IP address information, port number information, and so on of the service component and it may be referred to as metadata. In ¶0171 IP service information includes an NIT, which signals network information. Where in ¶0757 the NIT includes a network_id field, a transport_stream_id field, and a delivery_system_descriptor.)

Claims 3, 4, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2014/0029502) in view of He et al. (US 2015/0113580) in view of Vare et al. (US 2013/121229) in view of Lee et al. (US 2017/0105055).

Regarding claim 3, the applied combination teaches the reception apparatus according to claim 2.

The applied combination teach does not teach wherein the information in the communication delivery information indicating the communication delivery of the signaling information includes location information including a piece of a uniform resource locator (URL) corresponding to a signaling server.


(In Lee ¶1015 obtains the property of a broadcast service from the content/signaling server on the basis of a URL.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art and Lee so that requested service of Hong and He can be located and obtained using a URL. This modification would reduce the load between the communication device and reception device, as taught by Lee ¶1015.)

Regarding claim 9, it contains the limitations of claim 3, and is analyzed as previously discussed with respect to claim 3 above.

Regarding claim 4, the applied combination teaches the reception apparatus according to claim 2, wherein the one or more processors are configured to determine acquisition of the signaling information transmitted via the communication other than the digital broadcast signal based on the service configuration information.
(In Hong ¶0227 service configuration information is added to the IP service information so that the component PLPs corresponding to a service can be located and found. Also see ¶0228 and ¶0232.)

The combination applied art does not teach wherein the one or more processors are configured to determine acquisition of the signaling information transmitted via the communication other than the digital broadcast signal based on the capability of the reception apparatus.

However, Lee teaches wherein the one or more processors are configured to determine acquisition of the signaling information transmitted via the communication other than the digital broadcast signal based on the service configuration information and capability of the reception apparatus.


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art and Lee so that requested service of Hong and He can be paired according to Lee. Where this modification allows for the proper playback presentation to be output, as taught by Lee ¶0016.

Regarding claim 10, it contains the limitations of claim 4, and is analyzed as previously discussed with respect to claim 4 above.

Claims 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2014/0029502) in view of He et al. (US 2015/0113580) in view of Vare et al. (US 2013/121229) in view of Oyman et al. (US 2015/0081851).

Regarding claim 7, the applied combination teaches the reception apparatus according to claim 2.

The combination of applied art does not teach wherein the one or more processors are configured to receive input from a microphone.

However, Oyman teaches wherein the one or more processors are configured to receive input from a microphone.
(In Oyman ¶0074 the UE includes a microphone. In ¶0082 the microphone is used for audio input from the wireless device.)



Regarding claim 13, it contains the limitations of claim 7, and is analyzed as previously discussed with respect to claim 7 above.

Response to Amendments/Arguments
Applicant: Remarks page 8-9: 103 Rejections
According to the features of claim 2, service configuration information transmitted via a digital broadcast signal, received via a tuner, includes bootstrap information that includes both "IP address information and port information." However, as illustrated in Fig. 62 of Hong, the information labelled as "Bootstrap" includes only an IP address. Applicant submits that Hong fails to disclose or suggest bootstrap information that includes both "IP address information and port information about signaling information transmitted via the digital broadcast signal," as recited in claim 2. Applicant notes that Hong at paragraph [0219] describes, in another embodiment, that IP service information may include Electronic Service Guide (ESG) information, provider information, and bootstrap information, where the ESG information includes an IP address and port number information. However, Applicant submits that this cited portion of Hong does not disclose or suggest that the bootstrap information in the IP service information includes both an IP address and a port number. Applicant submits that He, Lee, and Oyman do not cure the deficiencies of Hong.
Examiner: The amended claim requiring bootstrap information, and further requiring the bootstrap information to include IP address information and port information, is taught via prior art Vare et al. (US 2013/0121229). The independent claims are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2014/0029502) in view of He et al. (US 2015/0113580) in view of Vare et al. (US 2013/121229).


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRIKA PETERSON/Examiner, Art Unit 2426                                                                                                                                                                                                        /MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426